t c memo united_states tax_court richard w fields petitioner v commissioner of internal revenue respondent richard w fields and ekaterina fields petitioners v commissioner of internal revenue respondent docket nos filed date michael d jones for petitioners edwina l jones for respondent memorandum opinion jacobs judge these consolidated cases were submitted fully stipulated pursuant to rule all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether certain deferred payments richard fields made in and to karen fields his former spouse are deductible as alimony and if not whether richard fields and ekaterina fields petitioners are liable for the accuracy-related_penalty under sec_6662 as a result of their claiming an alimony deduction for that payment in background the facts have been fully stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in new york when they filed the petitions herein richard fields filed his tax returns for and as a married taxpayer filing separately he and ekaterina fields filed a joint tax_return for the deferred payments at issue herein arose as a consequence of richard fields’s obligations to karen fields pursuant to a separation support and property settlement agreement agreement executed on date mr fields is an attorney however both he and karen fields had the advice of independent counsel in the negotiation and preparation of the agreement the agreement contains headings and numbered paragraphs paragraph sec_3 and of the agreement appear under the heading alimony paragraph contains mutual waivers of claims each party might have against the other for alimony or spousal support except as specifically provided in paragraph paragraph a provides so long as any portion of the deferred payments referred to in paragraph b remains unpaid the husband shall pay to the wife alimony at the rate of seventy five thousand dollars dollar_figure per year in equal monthly installments of six thousand two hundred fifty dollars dollar_figure until date commencing date and on the first day of each month thereafter until date so long as any portion of the deferred payments referred to in paragraph b remains unpaid the husband shall pay the wife alimony at the rate of fifty thousand dollars dollar_figure per year in twelve equal monthly installments of four thousand one hundred sixty-seven dollars dollar_figure paragraph b provides alimony payments pursuant to this paragraph shall be taxable to the wife and deductible by the husband and shall terminate forever on the first to occur of the death of either party or full satisfaction of the note as defined in paragraph b below provided however in the event the husband fails to pay timely any of the deferred payments as defined in paragraph b below the alimony payments to the wife shall increase by twenty percent if after expiration of the ten day cure period the husband has not become current on the note alimony shall remain at the increased level until the husband becomes current on the note paragraph c of the agreement provides payments made pursuant to this paragraph shall not terminate in the event of the wife’s remarriage and paragraph d of the agreement provides except as provided in paragraph a and b alimony is non-modifiable paragraph of the agreement appears under the heading personalty and provides in pertinent part lump sum a at closing the husband will pay the wife two million dollars dollar_figure in immediately available funds b thereafter the husband shall pay to the wife the following amounts in immediately available funds deferred payments - two hundred seventy five thousand dollars dollar_figure on or before date and - five hundred thousand dollars dollar_figure on or before date and - five hundred thousand dollars dollar_figure on or before date and - five hundred twenty five thousand dollars dollar_figure on or before date c the deferred payments shall be evidenced by a promissory note the note and delivered to the wife at closing the deferred payments shall be secured_by an irrevocable letter of instruction the instruction letter from the husband to the firm the law firm of which mr fields was a partner at that time requiring the firm in the event of the husband’s default in payment under the note to pay directly to the wife any funds or 1the heading that precedes the heading personalty in the agreement is real_property two paragraphs are set forth thereunder par and par par provides for the release by karen fields of any interest in mr fields’s leasehold of a residence in london par provides for the release by karen fields of any interest in mr fields’s residence in washington d c in addition to par various other paragraphs appear under the personalty heading most of which have subheadings furniture home furnishings fine art and other tangible_personal_property par automobiles par pets par boat and jet skis par swidler berlin shereff friedman llp par retirement assets par and par relating to mutual indemnifications from third-party claims assets due the husband including without limitation salary draws bonuses return_of_capital or other forms of compensation otherwise owed to the husband by the f irm d the promissory note shall not bear interest and the husband shall have the right to prepay it without penalty e all payments to the wife under this paragraph are tax free to her and are not modifiable the husband expressly agrees that for the purpose of incorporation into a court order the obligations set forth in paragraph b above arise out of and are in the nature of support obligations and thus shall not be dischargeable in bankruptcy the husband expressly agrees that he shall not seek to discharge or release any of these obligations in bankruptcy or any other similar proceeding the husband further agrees that in the event he files for bankruptcy and is relieved of any of his obligations under paragraph b then the wife shall have the right to petition a court of competent jurisdiction to receive an award of spousal support in an amount not to exceed the amount of the discharged deferred payments referred to in paragraph b f except as provided in this agreement upon delivery of the two million dollar dollar_figure lump sum payment to the wife at closing all assets accounts and interests of the parties in joint names or in the husband’s separate name or in the husband’s possession shall become the husband’s sole and separate_property in addition to the assets and funds identified above as the wife’s sole and separate_property all assets accounts and interests in the wife’s sole name shall become her sole and separate_property paragraph provides the parties intend understand and agree that all transfers of property and deferred payments pursuant to paragraph above excluding alimony payments made to the wife pursuant to this agreement are intended to be tax-free to the wife pursuant to sec_1041 of the internal_revenue_code or under any other sections of the internal_revenue_code which may pertain to said transfers or payments provided however that the wife shall be solely responsible for any taxes she may incur if she subsequently sells transfers or otherwise disposes of the property and payments she receives pursuant to this agreement paragraph of the agreement requires mr fields to maintain a decreasing term life_insurance_policy on his life designating karen fields as the beneficiary and owner with the initial face_amount of the policy being equal to the unpaid balance of the deferred payments that policy is required to remain in effect until mr fields satisfies the promissory note that evidences his obligation pursuant to paragraph of the agreement and the death_benefits payable thereunder to be commensurate with the unpaid balance of the deferred payments some of the terms of the agreement were incorporated into the circuit_court of fairfax county virginia’s divorce decree dated date divorce decree the exact language of paragraph of the agreement relating to waivers of support other than as provided in paragraph of the agreement paragraph a of the agreement relating to monthly installments of alimony during and paragraph b of the agreement relating to the characterization of the payments from richard fields to karen fields as alimony for tax purposes paragraph c of the agreement relating to nontermination of the alimony payments upon karen fields’s remarriage and paragraph d of the agreement relating to nonmodification of the alimony payments was incorporated and reproduced in the divorce decree as paragraph thereof paragraph of the divorce decree is captioned support and is the only provision in the divorce decree pertaining to spousal support the divorce decree contains no reference to paragraph of the agreement other than the reference to paragraph found in paragraph of the agreement which was incorporated and reproduced in the divorce decree mr fields timely filed his tax_return for the year with the assistance of american express tax business services american express of rockville maryland on date the return reported total income of dollar_figure and reflected among other items a dollar_figure claimed deduction for alimony the tax_shown_on_the_return was dollar_figure on date mr fields with the assistance of american express prepared and filed an amended_return for in which he reduced by dollar_figure the amount of adjusted_gross_income he had previously reported 2mr fields’s tax years and are not at issue and the record does not reveal how he reported for tax purposes any payments he made to karen fields during those years the explanation for the change was the total alimony paid was understated by dollar_figure on the original tax_return the revised tax according to the amended_return was dollar_figure mr fields timely filed his tax_return for the year with the assistance of coppergate associates international of london england on date pursuant to an extension of time in which to file until date inasmuch as petitioner was living abroad the return reported total income of dollar_figure and reflected among other items a dollar_figure claimed deduction for alimony the tax_shown_on_the_return was dollar_figure mr fields failed to make the final deferred payment of dollar_figure to karen fields by date as contemplated in the agreement instead that payment was made in date contemporaneously with the date payment richard and karen fields executed an agreement and limited mutual release in which among other things karen fields released richard fields from his obligations pursuant to paragraph sec_15a-d entitled lump sum and paragraphs entitled alimony of the agreement mr fields and ekaterina fields timely filed their tax_return for the year with the assistance of meridian services ltd of charleston south carolina on date the return reported total income of dollar_figure and reflected among other items a dollar_figure claimed deduction for alimony the tax_shown_on_the_return was dollar_figure after examining the and tax returns respondent determined deficiencies in tax of dollar_figure dollar_figure and dollar_figure respectively for those years respondent issued a notice_of_deficiency to mr fields for years and on date and a notice_of_deficiency to petitioners for the year on date the deficiencies respondent determined were attributable entirely to disallowance of dollar_figure of the claimed deductions for alimony in and and the dollar_figure claimed deduction for alimony in ie deductions attributable to payments made pursuant to paragraph b of the agreement in addition in his notice_of_deficiency respondent determined that for petitioners were liable for a dollar_figure penalty under sec_6662 respondent did not challenge the dollar_figure alimony deduction claimed in or the dollar_figure alimony deduction claimed in ie deductions attributable to payments made pursuant to paragraph a of the agreement petitioners timely petitioned this court for a redetermination of the deficiencies petitioners claim that all amounts mr fields paid to karen fields and not just the amount sec_3on date respondent transmitted to petitioners an examination_report for which reduced the alternative_minimum_tax and corresponding deficiency in tax for to dollar_figure and reduced the penalty for to dollar_figure paid pursuant to paragraph a of the agreement were deductible as alimony under sec_215 noting paragraph of the agreement does not specifically state that those payments are not allowable as deductions under sec_215 and mr fields was not obligated to make payments pursuant to paragraph b in the event of karen fields’s death moreover petitioners posit that even though the first sentence of paragraph e states that all payments to the wife under this paragraph are tax free to her the deferred payments under paragraph b are in the nature of spousal support and would be tax free only in the event mr fields filed for bankruptcy petitioners did not address the issue of their liability for the sec_6662 penalty for in their petition but both they and respondent addressed that issue on brief discussion as stated in 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir generally property_settlements or transfers of property between spouses incident to a divorce neither are taxable events nor give rise to deductions or recognizable income see sec_1041 on the other hand amounts received 4petitioners claimed for the first time on brief that interest on any underpayment should be suspended pursuant to sec_6404 petitioners do not assert and the record does not indicate that the secretary made a determination not to abate such interest which would be reviewable by this court pursuant to sec_6404 hence we deem petitioners’ claim for the suspension of interest to be premature as alimony or separate_maintenance payments are taxable to the recipient pursuant to sec_61 and sec_71 and deductible by the payor pursuant to sec_215 in the year paid for tax purposes the phrase alimony or separate_maintenance payments is defined in sec_71 as any cash payments meeting the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the parties agree that mr fields’s payments to karen fields of dollar_figure in and dollar_figure in made pursuant to paragraph a of the agreement constitute deductible_alimony the parties further agree that mr fields’s payments to karen fields made pursuant to paragraph of the agreement satisfy the first and third criteria of sec_71 they disagree as to whether mr fields’s payments to karen fields pursuant to paragraph of the agreement satisfy the second and fourth criteria of sec_71 for the reasons set forth below we hold those payments do not and thus sustain respondent’s determination that the payments mr fields made to karen fields of dollar_figure in dollar_figure in and dollar_figure in are not alimony with respect to the second criterion of sec_71 petitioners posit that in order for payments from one spouse to the other to be disqualified as alimony payments made pursuant to a separation agreement or divorce decree the separation agreement or divorce decree must specifically provide that the payments are not includable in the recipient’s income and are not deductible by the payor because the agreement does not contain such a specific provision petitioners maintain that mr fields’s payments to karen fields are not disqualified as deductible_alimony under sec_71 we have already stated in estate of goldman v commissioner supra pincite that the divorce_or_separation_instrument need not mimic the language of sec_71 rather we have stated that a nonalimony designation will be found if the substance of such a designation is reflected in the instrument id in our view the payments to be made pursuant to paragraph b of the agreement were designed to accomplish a purpose different from that of the payments made pursuant to paragraph we believe the payments made pursuant to paragraph were intended to be for the support of karen fields whereas the payments made pursuant to paragraph were intended to be a property settlement the basis of this belief is as follows paragraph of the agreement is concerned with the division of property between mr fields and karen fields tellingly paragraph appears under the heading personalty whereas paragraph appears under the heading alimony and paragraph is the only paragraph of the agreement referred to in the divorce decree as requiring mr fields to pay karen fields alimony paragraph e of the agreement provides that payments under paragraph are to be tax free to the wife ie karen fields whereas paragraph b designates the payments under paragraph from the husband ie mr fields to the wife as alimony taxable to the wife and deductible by the husband if all the payments to be made under both paragraph sec_4 and were intended to be alimony we believe the agreement would not have denominated the payments differently by means of placement in separate paragraphs and under different headings and would not have contained contradictory instructions as to the inclusion or not of the payments in karen fields’s income moreover the amounts payable pursuant to paragraph b of the agreement are substantially larger than those required by paragraph of the agreement the payments made pursuant to paragraph b of the agreement referred to as deferred payments are in our opinion a series of discrete amounts in the nature of installment payments evidenced by a promissory note and secured_by an irrevocable letter of instruction to mr fields’s law firm tellingly as further security mr fields was required to maintain a decreasing term life_insurance_policy on his life of which karen fields was to be the beneficiary and owner until the promissory note evidencing mr fields’s obligations under paragraph was satisfied providing such security is inconsistent with the provision in paragraph b that such an obligation was to be extinguished upon mr fields’s death petitioners point to some provisions of the agreement which give rise to a colorable claim that the payments made pursuant to paragraph were deductible_alimony for example paragraph in describing the agreed tax treatment of the payments under paragraph as tax free to karen fields contains a parenthetical reference to alimony payments paragraph e first specifies that payments made under that paragraph are tax free to karen fields but then characterizes the payments to be made pursuant to paragraph b as support obligations and thus not dischargeable in bankruptcy it further provides that karen fields shall have the right to petition a court of competent jurisdiction to receive an award of spousal support in an amount not to exceed the amount of the discharged deferred payments referred to in paragraph b moreover we are mindful that the agreement provides for an increase in the amount and duration of alimony payments under paragraph a and b in the event mr fields does not timely make the payments required by paragraph suggesting a linkage or interchangeability between the two types of payments notwithstanding the aforesaid we are persuaded that the agreement when read in its entirety from a reasonable commonsense perspective reflects a clear and express intent of the parties that the amounts which mr fields was required to pay pursuant to paragraph of the agreement constitute a division of marital assets as opposed to spousal support and are not to be included in the gross_income of karen fields nor allowed as deductions to mr fields see estate of goldman v commissioner t c pincite consequently the second criterion of sec_71 which the payments must satisfy if they are to qualify as alimony has not been met with respect to the fourth criterion of sec_71 petitioners contend that the payments mr fields was required to make pursuant to paragraph would not continue upon karen fields’s death and consequently the requirement of subparagraph d of sec_71 is met we disagree with petitioners’ contention whether a postdeath obligation exists may be determined by the terms of the divorce_or_separation_instrument or if the instrument is silent on that matter by state law 309_us_78 see also 407_f3d_186 3d cir affg tcmemo_2003_163 but there is no need to resort to state law to determine the character of the payments at issue paragraph b of the agreement provides that the payments to be made thereunder shall terminate on the death of either party or upon the payment of all amounts due pursuant to paragraph whichever occurs first such language is conspicuously lacking in paragraph the agreement requires mr fields to make payments pursuant to paragraph until fixed amounts dollar_figure in dollar_figure in and dollar_figure in are paid it does not state that the obligation to make those payments terminates upon the death of karen fields therefore the amounts mr fields paid pursuant to paragraph of the agreement do not satisfy the requirement of subparagraph d of sec_71 having sustained respondent’s determination that the payments mr fields made to karen fields of dollar_figure in dollar_figure in and dollar_figure in are not alimony we now 5petitioners rely on va code ann sec which provides that upon the death or remarriage of the spouse receiving support spousal support shall terminate unless otherwise provided by stipulation or contract we already found that payments mr fields made pursuant to par were not spousal support payments but instead were part of a division of marital assets turn our attention to respondent’s determination with respect to the accuracy-related_penalty under sec_6662 respondent determined that petitioners’ underpayment was attributable to negligence or disregard of rules or regulations under sec_6662 and or to a substantial_understatement_of_income_tax under sec_6662 we address only respondent’s claim that petitioners’ underpayment for was attributable to a substantial_understatement_of_income_tax under sec_6662 we do so because a finding that there was a substantial_understatement_of_income_tax alone would be determinative that petitioners are liable for the sec_6662 penalty under sec_7491 the commissioner has the burden of production with respect to any penalty once the commissioner meets the burden of production the taxpayer continues to have the burden_of_proof with respect to whether the commissioner’s determination of the penalty is correct rule a 116_tc_438 the submission of a case without trial under rule a does not alter the requirements otherwise applicable to adducing proof rule b for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown sec_6662 the difference is considered substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the return for that taxable_year or dollar_figure sec_6662 the amount of the understatement must be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment sec_6662 or any item if a the relevant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return sec 6following submission of this case by means of an attachment to their brief petitioners attempted to introduce into evidence a written opinion by a law professor in support of a claim that there was substantial_authority as provided in sec_6662 for their treatment of mr fields’s payments to karen fields the written opinion which does not cite any legal authorities was not included in the stipulation of facts and exhibits submitted pursuant to rule consequently the court returned the attachment see rule sec_143 sec_151 petitioners later sought by means of a motion to amend the stipulation of facts to include the written opinion respondent objected to petitioners’ motion and we denied petitioners’ motion to amend we are mindful that the material petitioners wish the court to consider is dated date whereas petitioners’ return was filed on date substantial_authority for purposes of sec_6662 must exist at the time the return containing the item is filed or on the last day of the taxable_year to which the return relates see sec_1 d iv c income_tax regs accordingly even if the material constituted_authority as contemplated by sec_6662 which is doubtful see sec_1 d iii income_tax regs the material would not constitute substantial_authority for purposes of sec_6662 d b ii i and b there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 disclosure of an item is not effective to remove the item from the understatement to which the tax is attributable where the treatment of the item for tax purposes does not have a reasonable basis as defined in sec_1 b income_tax regs sec_1_6662-4 income_tax regs sec_1_6662-3 income_tax regs provides that the reasonable basis standard is not satisfied by a return position that is merely arguable or that is merely a colorable claim if a return position is reasonably based on one or more of the authorities set forth in sec_1_6662-4 income_tax regs taking into account the relevance and persuasiveness of the authorities and subsequent developments the return position will generally satisfy the reasonable basis standard even though it may not satisfy the substantial_authority standard as defined in sec_1_6662-4 income_tax regs see sec_1_6662-4 income_tax regs for rules with respect to relevance persuasiveness subsequent developments and use of a well-reasoned construction of an applicable statutory provision for purposes of the substantial_understatement_penalty petitioners’ return reported tax of dollar_figure respondent determined and we agree that the tax required to be shown on the return was dollar_figure thus the understatement was dollar_figure this amount exceeds percent of the tax required to be shown in the return and obviously is greater than dollar_figure the record does not disclose on what basis petitioners claimed that mr fields’s payments under paragraph b to karen fields were alimony because mr fields did not originally claim the payment of dollar_figure as alimony it is apparent that at one time mr fields did not consider that payment to be deductible other than petitioners’ uncorroborated claim first set forth in their posttrial brief that mr fields changed the tax treatment of the payments made under paragraph b of the agreement on the advice of his tax_return_preparers a claim discussed infra nothing in the record indicates that petitioners relied on one or more of the authorities set forth in sec_1_6662-4 income_tax regs or otherwise had a reasonable basis for deducting the payments made under paragraph b of the agreement on their return thus petitioners have failed to carry their burden of showing that they had a reasonable basis for their tax treatment of the payment to karen fields and accordingly the exception to the sec_6662 penalty found in sec_6662 is not applicable pursuant to sec_6664 no penalty under sec_6662 shall be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1 b income_tax regs reliance on the advice of a professional such as an accountant does not necessarily demonstrate reasonable_cause and good_faith unless under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that his her reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir affg tcmemo_1993_480 in the case of claimed reliance on an accountant who prepared the taxpayer’s tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly omitted claimed or reported in the return was the result of the accountant’s error 68_f3d_868 5th cir affg tcmemo_1993_634 94_tc_473 70_tc_158 in their posttrial brief petitioners claim that mr fields’s tax preparer american express realized that it had erred in not deducting as alimony the dollar_figure deferred payment mr fields made in and therefore advised mr fields to file an amended_return to correct its error which mr fields did on date petitioners also assert on brief that their claiming deductions for the deferred payments made in and was approved by their return preparers for those years further petitioners assert because the internal_revenue_service did not challenge the tax treatment of the deferred payments for and they had no reason to believe that respondent might disallow the claimed alimony deduction for although it appears that mr fields had assistance from accountants in preparing his returns for each of the years in issue no evidence was submitted as to what mr fields told the preparers and what the preparers told him see garfield v commissioner ___ fed appx ___ 2d cir date affg tcmemo_2006_67 there is nothing in the record to substantiate petitioners’ uncorroborated and first-time assertions made in their posttrial brief that american express admitted error in preparing mr fields’s tax_return for filed on date we have no way of knowing whether the filing of the amended tax_return on date was to correct an error made by american express as asserted by petitioners or resulted from mr fields’s desire to claim and or insistence on claiming the benefit of a greater alimony deduction nor do we have any way of knowing what information the other tax preparers coppergate associates international and meridian services ltd had in preparing petitioners’ and tax returns moreover the lack of a previous challenge by respondent of mr fields’s claimed alimony deductions for the deferred payments made in and pursuant to paragraph of the agreement does not show that petitioners had reasonable_cause for the erroneous position taken for on the limited stipulated facts before us we cannot find that mr fields apparently a knowledgeable attorney had reasonable_cause for or acted in good_faith with respect to changing his original position with respect to the characterization of the dollar_figure payment to karen fields in and adhering to an erroneous position with respect to the dollar_figure payment in because petitioners have failed to prove that they are entitled to relief under sec_6664 we reject their arguments that they should be relieved of the sec_6662 penalty to reflect the foregoing decisions will be entered for respondent
